Citation Nr: 1420537	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  13-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include sinusitis and/or allergic rhinitis. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to a sinus disability. 

3.  Entitlement to service connection for tuberculosis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1985 to April 1986 and from July 1987 to May 1997. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran originally claimed service connection for sinusitis.  However, both service treatment records (STRs) and post-service medical records show treatment for allergic rhinitis.  Therefore, because the symptomatology for both disabilities are similar, the Board has recharacterized the claim to encompass any potential sinus disability, and finds that this re-characterization is in keeping with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a sinus disability and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, tuberculosis.


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  A June 2011 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in July 2011.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include active tuberculosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for active tuberculosis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (a current disability may be shown even though such resolved during the course of the claim as long as the Veteran had a chronic disability at the time the claim was filed or during the pendency of the claim).

Historically, in January 1989, the Veteran had a positive intradermal purified protein derivative (PPD) test, a skin test used to determine exposure to tuberculin, in order to identify tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1506, 1979 (32nd ed. 2012).  At that time, the Veteran did not exhibit any symptoms of tuberculosis.  She was given educational information regarding tuberculosis and released.  In July 1992, the Veteran was retested.  It was noted that in accordance with an Air Force publication 161-29, the standards for measuring the reaction to a PPD were revised and under the revised criteria the January 1989 test would not be considered positive.  Additionally, upon retesting in July 1992, the Veteran's PPD test was negative.  

Post-service treatment records are absent of any complaints of, treatment for, or diagnoses of tuberculosis.  

In July 2011, the Veteran underwent a VA examination.  On examination, the Veteran reported that she was diagnosed with tuberculosis in 1989 during a routine skin test.  The examiner noted that in 1989 the PPD test was positive, but in 1992, the PPD test was negative.  Chemoprophylaxis was not recommended because of the negative PPD.  No current symptoms or disease activity were reported.  No treatment was reported.  A contemporaneous chest x-ray showed no acute cardiopulmonary abnormality.  The examiner determined there was no medical documentation or objective finding to support a diagnosis of tuberculosis or obstructive lung defect.  

As such, there is no post-service evidence of record of tuberculosis.  The Court has held that Congress specifically limit service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for tuberculosis cannot be awarded. See Id.; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for tuberculosis is not warranted.


ORDER

Service connection for tuberculosis is denied. 


REMAND

The Veteran seeks service connection for a sinus disability and sleep apnea.  

With regard to a sinus disability, the Veteran was afforded a VA examination in July 2011.  However, the Board finds this examination inadequate for adjudication purposes.  Specifically, the examiner determined that the Veteran's sinusitis was resolved, and that there was no evidence of chronic or acute sinusitis.  However, contemporaneous x-rays taken at the time of the examination show nearly complete opacification of the left maxillary.  This finding was not discussed in the examiner's opinion or rationale.  Therefore, a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Additionally, the Board notes that although sinusitis was not shown on the (available) post-service treatment records, the Veteran was treated for allergic rhinitis on multiple occasions.  She was also treated for allergic rhinitis during service.  Therefore, the examiner is asked to comment on whether the symptoms the Veteran experienced are more likely attributable to allergic rhinitis, and whether such is related to her service.  

With regard to sleep apnea, the Board notes that the Veteran has not been afforded a VA examination in connection with this claim.  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the McLendon criteria met in this case.  The Veteran was diagnosed with sleep apnea in February 2011.  A June 2011 statement by the Veteran's husband noted that since 1995, while the Veteran served on active duty, he has known the Veteran to snore excessively or periodically stop breathing during her sleep.  Therefore, an examination is warranted to determine the etiology of her sleep apnea.  

Finally, the record reflects the Veteran receives treatment at the VA medical center.  The last record of treatment contained in the file is dated in April 2013.  As such, updated VA treatment records must be secured for the record.  Also, a review of the record found that VA treatment records from October 2011 through April 2013 are not of record, and must also be secured.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain copies of all pertinent outstanding VA treatment records from October 2011 to April 2013 and from April 2013 to the present, including such records from the Eglin CBOC. 

2. After the above development has been completed, the Veteran should be scheduled for appropriate VA examination(s) in connection with her claims for sinus disability and sleep apnea.  The Veteran's claims file must be reviewed by the examiner(s) in conjunction with the examination(s).  Based on examination(s) of the Veteran and review of her claims file, the examiner(s) should provide opinions responding to the following:

a. Sinus Disability 
i. Does the Veteran currently have, or during the pendency of the appeal has had, a sinus disability, to include sinusitis and/or allergic rhinitis? 

ii. As to each sinus disability entity diagnosed, please identify the likely etiology, specifically indicating whether or not such disability is at least as likely as not (a 50 % or better probability) related to the Veteran's active duty service, to include treatment for sinusitis and rhinitis. 

b. Sleep Apnea 
i. What is the likely etiology of the Veteran's diagnosis of sleep apnea? Specifically, is it at least as likely as not (a 50 % or greater probability) that it was incurred during her active service?

ii. If the sleep apnea is not found to have been incurred in service, is it at least as likely as not (a 50 % or greater probability) that it was either caused or aggravated by (increased in severity due to) a sinus disability?

iii. If the examiner finds that the Veteran's sleep apnea was not caused, but was aggravated by a sinus disability, the examiner should specify, to the extent possible, the degree of disability from the sleep apnea that is due to such aggravation.

The examiner must explain the rationale for all opinions provided.

3. Thereafter, the RO should review the expanded record and readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


